Citation Nr: 0533372	
Decision Date: 12/09/05    Archive Date: 12/30/05

DOCKET NO.  01-05 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to disability compensation for a shortened penis 
with dysfunction as a result of treatment at a Department of 
Veterans Affairs medical facility in 1993, under the 
provisions of 38 U.S.C.A. § 1151 (West 2002).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from June 1960 to March 1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  In June 2003 and March 2005, the Board remanded the 
claim for additional development.  

The veteran was afforded a hearing before a hearing officer 
at the RO in May 2002, and before an Acting Veterans Law 
Judge in Washington, D.C. via videoconference, in January 
2003 and May 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In May 2005, the veteran was afforded a videoconference 
hearing.  However, there were technical difficulties and the 
transcript shows that the veteran's testimony was often 
inaudible.  In August 2005, the Board notified the veteran 
that a full transcription could not be obtained, and that he 
may be afforded another hearing if he so desires.  In a 
response dated that same month, the veteran indicated that he 
desired another a videoconference hearing.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO for the following actions:

The RO should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge at the RO, in accordance with 
the applicable procedures, and notice 
should be sent to the veteran and to his 
representative, as required.  The claims 
files thereafter should be returned to 
the Board in accordance with current 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 

 
 
 
 


